Order entered June 13, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00440-CV

                    IVERY CLARK WILLIAMS, Appellant

                                          V.

                    NATALIE STEVENS, ET AL., Appellees

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-00388-B

                                      ORDER

      The Court has requested the parties file letter briefs addressing an issue with

its jurisdiction. On June 1, the Court received but did not file two letter briefs from

appellant in the mail and, on the same date, appellant hand-delivered a letter brief

at 8:45 a.m. which was filed.       Before the Court is appellant’s June 8, 2022

“Plaintiff Motion to Hear the Second Memorandum 3 Page Brief.” Appellant asks

that this Court consider the hand-delivered letter brief filed at 8:45 a.m. on June 1.

Appellant is not asking for consideration of the other two letter briefs because they
were not served on opposing counsel. The other two letter briefs that were mailed

to the Court have been marked only as received, not filed. Accordingly, we grant

appellant’s motion to the extent that the Court will consider the letter brief filed on

June 1 at 8:45 a.m.

                                              /s/    CRAIG SMITH
                                                     JUSTICE